Citation Nr: 1224165	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-06 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from June 1964 to October 1964, and served on active duty from May 1968 to October 1969, with service in Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the paper claims file or are not relevant to the issues on appeal.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifest in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service, or to any event or injury therein.

2.  It is reasonably shown that the Veteran's tinnitus had its onset in service and has persisted since. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A December 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing. This letter also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in April 2009; as will be discussed in greater detail below, the examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B.  Factual Background

In various statements the Veteran has alleged that he has bilateral hearing loss and tinnitus as a result of exposure to noise trauma in service.  Specifically he states that he was responsible for running supply convoys throughout country, while in Vietnam, and that he was exposed to combat noise.  He further reported that he was responsible for cleaning and maintaining weapons, which included firing weapons to ensure they were in proper working order.  

The Veteran's service personnel records, to include his DD 214s, show he served in Vietnam with a service occupational specialty of a supply specialist. 

The Veteran's active duty STRs are silent for any complaints, findings, treatment, or diagnoses related to hearing loss or tinnitus.  However, the STRs do include several audiometry evaluations conducted over the course of the Veteran's active duty service.  

Upon his enlistment with the U.S. Army in March 1964, the Veteran was given a physical examination which included an audiometric evaluation.  Reported puretone thresholds, in decibels, were:

HERTZ
500
1,000
2,000
3,000
4,000
6,000
RIGHT
0 (15)
0 (10)
0 (10)
Not Tested
0 (5)
Not Tested
LEFT
0 (15)
0 (10)
0 (10)
Not Tested
0 (5)
Not Tested

[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

Upon release from ACDUTRA in October 1964, the Veteran was afforded a physical examination that included an audiological evaluation.  A clinical evaluation of the ears was normal and audiometry revealed puretone thresholds, in decibels were: 

HERTZ
500
1,000
2,000
3,000
4,000
6,000
RIGHT
-5 (10)
-5 (5)
-10 (0)
Not Tested
-10 (5)
Not Tested
LEFT
-5 (10)
-10 (5)
-5 (5)
Not Tested
-10 (0)
Not Tested

In April 1968, before entering active duty, the Veteran was given a physical examination that included an audiological evaluation.  A clinical evaluation of the ears was normal and audiometry revealed puretone thresholds, in decibels were:

HERTZ
500
1,000
2,000
3,000
4,000
6,000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
0 (10)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
5 (15)

On October 1969 service separation examination; a clinical evaluation of the Veteran's ears was normal.  Audiometry revealed puretone thresholds, in decibels were:

HERTZ
500
1,000
2,000
3,000
4,000
6,000
RIGHT
0
0
0
Not Tested
0
Not Tested
LEFT
0
0
0
Not Tested
0
Not Tested

In an associated report of medical history, the Veteran denied having or having ever had hearing loss.  He did report that he had "ear, nose, or throat trouble", but further clarification was not provided.

VA treatment records show that the Veteran was seen at the Little Rock VA Medical Center in October 2008 for a hearing aid evaluation.  He reported constant, bilateral tinnitus and a history of noise exposure in the form of weapons firing in Vietnam.  Upon audiometric evaluation, he was found to have moderate to moderately severe hearing loss from 2000 hertz through 8000 hertz in the right ear, and moderate to severe hearing loss from 2000 hertz through 8000 hertz in the left ear.  

On official April 2009 VA audiological evaluation, the Veteran reported that he was exposed to weapons firing noise without the benefit of hearing protection while in service, and denied pre and post military noise exposure.  He also reported having constant tinnitus since his return from Vietnam.  He attributed the tinnitus to his exposure to noise from weapons firing in service.  

Audiometry revealed that, puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
65
60
LEFT
10
10
50
70
75

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 88 percent in the left ear.  In the right ear, sloping to a moderate to moderately severe SNHL from 2000 to 8000 hertz was diagnosed; and in the left ear, sloping to a moderately severe to severe SNHL from 2000 to 8000 hertz was diagnosed.  The examiner noted that although the Veteran's hearing was not tested at 3000 and 6000 hertz, it was very unlikely that hearing loss would have been shown at those levels as his hearing remained identical to the levels obtained at enlistment.  The examiner found that the Veteran's hearing loss was unrelated to his military service as his hearing was within normal limits on service separation examination and he denied having hearing loss at that time.  

The examiner also opined that the Veteran's tinnitus was unrelated to his military service as there were no complaints of tinnitus found in his STRs and his hearing was within normal limits at the time of separation from service.

The Veteran's claim for service connection, his Notice of Disagreement (NOD), and his substantive appeal, all assert that he had been experiencing tinnitus since service.  In his NOD he states that he was unaware that tinnitus was a disability entity, and believed that both his hearing loss and his tinnitus would improve in a quieter setting.  His substantive appeal reiterates that he did not know that tinnitus was considered a disability.

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Hearing Loss

Certain chronic diseases (including organic diseases of the nervous system - to include SNHL) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry.  He alleges that his hearing loss resulted from noise trauma while serving in Vietnam.  It may also be reasonably conceded that by virtue of his duties as a supply specialist, he was exposed to some degree of noise trauma in service (as he relates).  What he must still show to establish service connection for his bilateral hearing loss is that it is related to his service, to include as due to noise trauma therein.

The Veteran's STRs, including the October 1969 separation examination report, are silent for any complaints, findings, treatment, or diagnoses of hearing loss.  In a report of medical history on service separation examination, the Veteran denied having or having ever had hearing loss.  Audiometry at the time did not show a hearing loss disability.  The Veteran has not alleged he has had a hearing loss disability since service.  [The Board notes that even if he had, hearing loss disability is established by audiometry and is beyond the scope of lay observation (although, the Veteran obviously is competent to observe he has difficulty hearing) See 38 C.F.R. § 3.385.]  Consequently, service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted is not warranted.  As there is no competent evidence that SNHL was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for SHNL as an organic disease of the nervous system).

What remains for consideration is whether or not the Veteran's current hearing loss disability could, in the absence of continuity since service, be somehow otherwise related to his service.  The only competent (medical) evidence in the record as to whether the Veteran's current hearing loss is related to his service is the report from the April 2009 VA examination, when the examiner opined that the Veteran's current hearing loss was unrelated to his military service.  In explaining the rationale for the opinion, she cited to normal audiometry at separation.  She noted that the Veteran's separation examination from October 1969 did not test the decibel loss at the 3000 and 6000 hertz levels, but explained that that was not critical.  

The Veteran's expressions of his belief that his bilateral hearing loss disability is related to noise trauma in service do not merit any substantial probative value.  They are bare expressions of self-serving opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim (notably, the lengthy postservice interval before the hearing loss became evident to him and/or was clinically documented, e.g.).  Significantly, whether hearing loss disability may, (in the absence of evidence of continuity, as here) be related to remote noise trauma is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

Based upon the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service, to include his exposure to noise trauma therein.  Accordingly, the appeal seeking service connection for bilateral hearing loss must be denied.

Tinnitus

It is not in dispute that the Veteran has tinnitus as the competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As was noted above, it is also not in dispute that he was exposed to some level of noise trauma in service.  What he must still show to establish service connection for tinnitus is that it is related to his service/noise trauma therein.

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's allegation that he has had tinnitus ever since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  The Board finds not implausible his explanation that he was unaware that tinnitus was a separate disability entity. The Board acknowledges that on September 2009 VA examination, it was the examiner's opinion that the Veteran's tinnitus is unrelated to his military service.  However, she does not account for his reports that he has had it ever since service.  His statements (including in his September 2008 service connection claim, statements on April 2009 VA examination, and in his August 2009 NOD, as they relate to his tinnitus, have been consistent and are considered credible.  The Board finds no reason to reject the Veteran's accounts.

Resolving reasonable doubt in the Veteran's favor, the Board concludes that the competent evidence of record reasonably supports his claim, and that service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


